                            Case 20-11941-JTD             Doc 130        Filed 09/11/20        Page 1 of 6




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


        In re:                                                                   Chapter 11

                 ARANDELL HOLDINGS, INC., et al., 1                              Case No. 20-11941 (JTD)

                                                     Debtors.                    Jointly Administered

                                                                                 Ref. Docket No. 87


               ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND
                      REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

                    Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

        debtors in possession (collectively, the “Debtors”); and this Court having found that it has

        jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended

        Standing Order of Reference from the United States District Court for the District of Delaware

        dated as of February 29, 2012; and this Court having found that venue of these cases and the

        Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

        found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having

        found that notice of the Motion has been given as set forth in the Motion and that such notice is

        adequate and no other or further notice need be given; and this Court having determined that it

        may enter a final order consistent with Article III of the United States Constitution; and this

        Court having found and determined that the relief sought in the Motion is in the best interests of

        the Debtors, their estates, their creditors, and all other parties in interest; and that the legal and




        1
         The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
        Arandell Holdings, Inc. (5311) (“Arandell Holdings”), Arandell Corporation (4270) (“Arandell Corporation”), and
        Arandell Kentucky, LLC (1505) (“Arandell Kentucky”). The Debtors’ corporate headquarters is located at N82
        W13118 Leon Road, Menomonee Falls, WI 53051.
        2
             All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
27010201.2
                      Case 20-11941-JTD         Doc 130     Filed 09/11/20     Page 2 of 6




        factual bases set forth in the Motion establish just cause for the relief granted herein; and after

        due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      Except as may otherwise be provided in orders of this Court authorizing the

        retention of specific Professionals, all Professionals in these Chapter 11 Cases pursuant to order

        of this Court may seek compensation for professional services rendered and reimbursement of

        expenses incurred in accordance with the following Compensation Procedures:

                       (a)      No earlier than the 10th day of each calendar month following the month
                       for which compensation is sought, each Professional seeking interim allowance of
                       its fees and expenses may file an application (including the relevant time entry
                       and description and expense detail) with the Court for allowance of compensation
                       for services rendered and reimbursement of expenses incurred during the
                       preceding month (a “Monthly Fee Application”), and serve a copy of such
                       Monthly Fee Application by first class mail on the following parties (collectively,
                       the “Notice Parties”): (i) Arandell Holdings, Inc., N82 W13118 Leon Road,
                       Menomonee Falls, Wisconsin 53051, Attn: David Kane (dakane@arandell.com);
                       (ii) the attorneys for the Debtors, Steinhilber Swanson LLP, 122 W. Washington
                       Avenue, Suite 850, Madison, Wisconsin 53703, Attn: Michael P. Richman
                       (mrichman@steinhilberswanson.com); and Young Conaway Stargatt & Taylor,
                       LLP, 1000 N. King Street, Rodney Square, Wilmington, Delaware 19801, Attn:
                       Michael R. Nestor, Andrew L. Magaziner and Matthew P. Milana
                       (mnestor@ycst.com; amagaziner@ycst.com; mmilana@ycst.com); (iii) the Office
                       of the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                       Delaware 19801, Attn: Rosa Sierra (Rosa.Sierra@usdoj.gov); (iv) counsel to
                       CIBC Bank USA., Goldberg Kohn Ltd., 55 East Monroe Street, Suite 3300,
                       Chicago,        Illinois       60603,      Attn:     Zachary         J.     Garrett
                       (Zachary.garrett@goldbergkohn.com); (v) counsel to LSQ Funding Group, L.C.,
                       Levinson Arshonsky & Kurtz LLP, 15303 Ventura Boulevard, Suite 1650,
                       Sherman Oaks, California 91403, Attn: Lori Eropkin (leropkin@laklawyers.com);
                       and (vi) proposed counsel to the Committee, Lowenstein Sandler LLP, 1251
                       Avenue of the Americas, New York, New York 10020, Attn: Robert M. Hirsh
                       (rhirsh@lowenstein.com) and Bayard, P.A., 600 N. King Street, Suite 400,
                       Wilmington, Delaware 19801, Attn: Erin R. Fay (efay@bayardlaw.com). Any
                       Professional that fails to file a Monthly Fee Application for a particular month or
                       months may subsequently submit a consolidated Monthly Fee Application that
                       includes a request for compensation earned or expenses incurred during previous
                       months. All Monthly Fee Applications shall comply with the applicable

27010201.2
                                                        2
             Case 20-11941-JTD        Doc 130     Filed 09/11/20     Page 3 of 6




             provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and
             applicable orders of the Court. The first Monthly Fee Application submitted by
             each Professional shall cover the period from the Petition Date through and
             including August 31, 2020.

             (b)    Each Notice Party will have fifteen (15) days after service of a Monthly
             Fee Application (the “Objection Deadline”) to object to the requested fees and
             expenses in accordance with the procedures described in subparagraph (c) below.
             Upon the expiration of the Objection Deadline, each Professional may file with
             the Court a certificate of no objection (a “CNO”) with respect to the unopposed
             portion of the fees and expenses requested in its Monthly Fee Application. After
             a CNO is filed, the Debtors are authorized to pay the applicable Professional an
             amount (the “Actual Monthly Payment”) equal to the lesser of (i) 80% of the fees
             and 100% of the expenses requested in the Monthly Fee Application (the
             “Maximum Monthly Payment”) or (ii) 80% of the fees and 100% of the expenses
             not subject to an objection pursuant to subparagraph (c) below.

             (c)      If any Notice Party objects to a Professional’s Monthly Fee Application, it
             must, on or before the expiration of the Objection Deadline, file with the Court
             and serve on such Professional and each other Notice Party a written objection (an
             “Objection”) so as to be received on or before the Objection Deadline. Any such
             Objection shall identify with specificity the objectionable fees and/or expenses,
             including the amount of such objected to fees and/or expenses, and the basis for
             such Objection. Thereafter, the objecting party and the affected Professional may
             attempt to resolve the Objection on a consensual basis. If the parties are unable to
             reach a resolution within fifteen (15) days after service of the Objection, the
             affected Professional may either: (i) file a response to the Objection with the
             Court, together with a request for payment of the difference, if any, between the
             Maximum Monthly Payment and the Actual Monthly Payment made to such
             Professional (the “Incremental Amount”) or (ii) forego payment of the
             Incremental Amount until the next interim or final fee application hearing, at
             which time the Court will consider and rule on the Objection if requested by the
             parties.

             (d)     With respect to the first approximately three-month period after the
             Petition Date (August 13, 2020 through October 31, 2020), and for each
             subsequent three-month period, each Professional shall file with the Court and
             serve on the Notice Parties an application (an “Interim Fee Application”) for
             interim allowance of compensation and reimbursement of expenses sought in the
             Monthly Fee Applications filed during each such three-month period (the “Interim
             Fee Period”) pursuant to section 331 of the Bankruptcy Code. The Interim Fee
             Application must identify the covered Monthly Fee Applications and include any
             other information requested by the Court or required by the applicable Local
             Rules, including but not limited to the amount of fees and expenses requested, the
             amount of fees and expenses paid to date or subject to an objection, and for
             attorneys, the additional information set forth in paragraph 3 below. Interim Fee
             Applications shall be filed with the Court and served on the Notice Parties within
27010201.2
                                              3
             Case 20-11941-JTD        Doc 130      Filed 09/11/20    Page 4 of 6




             forty-five (45) days after the end of the applicable Interim Fee Period. Each
             Professional shall file its first Interim Fee Application on or before December 15,
             2020, and the first Interim Fee Application shall cover the Interim Fee Period
             from the Petition Date through and including October 31, 2020. Objections, if
             any, to the Interim Fee Applications shall be filed and served upon the affected
             Professional and the Notice Parties so as to be received on or before the twentieth
             (20th) day (or the next business day if such day is not a business day) following
             service of the Interim Fee Application. Each Interim Fee Application shall
             conspicuously state the deadline for filing an objection.

             (e)    The Debtors shall request that the Court schedule a hearing on Interim Fee
             Applications at least once every three (3) months or at such other intervals as the
             Court deems appropriate. The Court, in its discretion, may approve an
             uncontested Interim Fee Application without the need for a hearing, upon the
             Professional’s filing of a CNO. Upon allowance by the Court of a Professional’s
             Interim Fee Application, the Debtors shall be authorized to promptly pay such
             Professional all requested fees (including the 20% holdback) and expenses not
             previously paid.

             (f)    The pendency of an Objection to payment of compensation or
             reimbursement of expenses shall not disqualify a Professional from the future
             payment of compensation or reimbursement of expenses pursuant to the
             Compensation Procedures.

             (g)     Neither (i) the payment of or the failure to pay, in whole or in part,
             compensation for services and reimbursement of expenses under the
             Compensation Procedures nor (ii) the filing of or the failure to file an Objection to
             any Monthly Fee Application or Interim Fee Application will bind any party in
             interest or the Court with respect to the allowance of interim or final applications
             for compensation for services and reimbursement of expenses of Professionals.
             All fees and expenses paid to Professionals in accordance with the Compensation
             Procedures are subject to disgorgement until final allowance by the Court.

             (h)     Any Professional that fails to file a Monthly Fee Application or an Interim
             Fee Application when due shall be ineligible to receive further monthly or interim
             payments of fees or expenses with respect to any subsequent period until such
             time as a Monthly Fee Application or an Interim Fee Application covering the
             prior period is filed and served by the Professional. There shall be no other
             penalties for failing to file a Monthly Fee Application or an Interim Fee
             Application in a timely manner.

             (i)     Professionals shall file final applications for compensation and
             reimbursement (collectively, the “Final Fee Applications”) by such deadline as
             may be established in a confirmed chapter 11 plan or in an order of the Court. All
             Final Fee Applications shall comply with the applicable provisions of the
             Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable orders
             of the Court.
27010201.2
                                               4
                      Case 20-11941-JTD         Doc 130     Filed 09/11/20     Page 5 of 6




                       (j)     Copies of all Monthly Fee Applications, Interim Fee Applications, Final
                       Fee Applications, and notices of any hearings thereon (each a “Hearing Notice”)
                       must be served upon only the Notice Parties. All other parties who file a request
                       for service of notices pursuant to Bankruptcy Rule 2002 shall be entitled to
                       receive only a copy of a Hearing Notice in connection with each Monthly Fee
                       Application, each Interim Fee Application, and each Final Fee Application.
                       Notice given in accordance with this Order is deemed sufficient and adequate and
                       in full compliance with the applicable provisions of the Bankruptcy Code, the
                       Bankruptcy Rules, and the Local Rules.

               3.      In each Interim Fee Application and Final Fee Application, all attorneys who have

        been or are hereafter retained pursuant to sections 327 or 1103 of the Bankruptcy Code, unless

        such attorney is employed and retained pursuant to the Debtors’ motion for an order authorizing

        the retention and employment of ordinary course professionals and is not required to file fee

        applications in accordance with the terms thereof (collectively, the “Required Professionals”),

        shall (a) apply for compensation for professional services rendered and for reimbursement of

        expenses incurred in connection with these Chapter 11 Cases in compliance with sections 330

        and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules, the Local

        Rules, and any other applicable procedures and orders of this Court; (b) make a reasonable effort

        to comply with the U.S. Trustee’s requests for information and additional disclosures, as set forth

        in the Guidelines For Reviewing Applications for Compensation and Reimbursement of

        Expenses Filed under 11 U.S.C. Section 330 by Attorneys in Large Chapter 11 Cases Effective

        as of November 1, 2012; and (c) provide their billing records (detailed time entries and expenses)

        for the time period covered by each Interim Fee Application and final fee application in LEDES

        format or other open and searchable electronic data format to the U.S. Trustee, any fee examiner

        or fee auditor appointed in the Chapter 11 Cases, and upon request, to this Court.

               4.      Each member of a Committee is permitted to submit statements of expenses

        (excluding the fees and expenses of legal counsel to individual Committee members) and

        supporting vouchers to the Committee’s counsel, which counsel will collect and submit the
27010201.2
                                                        5
                      Case 20-11941-JTD         Doc 130     Filed 09/11/20    Page 6 of 6




        Committee members’ requests for reimbursement in accordance with the Compensation

        Procedures.

               5.      Service of the Monthly Fee Applications, Interim Fee Applications, final fee

        applications, and Hearing Notices is approved as follows: (a) the Notice Parties shall be entitled

        to receive the Monthly Fee Applications, Interim Fee Applications, final fee applications, and

        notices of any hearing thereon and (b) the parties in interest requesting notice pursuant to

        Bankruptcy Rule 2002 shall be entitled to receive only Hearing Notices.

               6.      The Debtors will include all payments made to Professionals in accordance with

        the Compensation Procedures in their monthly operating reports identifying the amounts paid to

        each Professional.

               7.      Notice of the Motion as provided therein shall be deemed good and sufficient and

        the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

               8.      All time periods set forth in this order shall be calculated in accordance with

        Bankruptcy Rule 9006(a).

               9.      The Debtors are authorized to take all actions necessary to effectuate the relief

        granted pursuant to this Order in accordance with the Motion.

               10.     This Court shall retain jurisdiction with respect to all matters arising from or

        related to the implementation of this Order.




                                                                JOHN T. DORSEY
               Dated: September 11th, 2020                      UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
27010201.2
                                                        6
